Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 – 6, 10, 11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. US2012/0101348 and further in view of Ozawa et al. US2003/0030722.
For claim 1, 
Yamaguchi discloses an “endoscope system ([0009-0019] describes an endoscope system which generates a composite image from normal and special light images [0101] wherein each image is produced via different image processing methods [0104]) comprising: 
a processor (processor device 15; fig 18; [0118-0128] describes the third embodiment, [0119] states other components of the third embodiment are the same as the first embodiment [0048-0107] which will also be referenced herein as necessary) configured to function as: 
an image obtaining unit (A/D converter 115; fig 18) that obtains a plurality of images obtained by radiating a plurality of types of illumination light in different wavelength ranges to a photographic subject to capture images of the photographic subject; 
a computational image generation unit (portion of the image processing section for special imaging [0052], including blood vessel information obtaining section 232, sensitization section 121, and the gradation processing section 122; fig 18; [0119]) that generates a computational image by performing computational processing for at least one image among the plurality of images; 
a normal image generation unit (image processing section 117 portion for normal light imaging [0052, 0090-0092]; fig 18) that generates a normal image by not performing the computational processing for at least one image among the plurality of images; 

a motion detection unit ([0018, 0098] describes the motion detector for the image) that detects an amount of relative motion of the photographic subject; 
a frame adjustment unit ([0098] adjusts frames based on the detected motion) that makes a frame adjustment for changing the number of frames to be displayed per unit time for the normal image and/or the computational image; and 
a display control unit (system controller 113; fig 18; [0079] describes the system controller determining a control method in accordance with the imaging mode to produce a normal image and a special light image which is frame adjusted based on the detected motion as described above) that determines a display method for the normal image and the computational image subjected to the frame adjustment on the basis of the amount of motion; and 
a display (monitor 18; fig 18) that displays the normal image and the computational image in accordance with the display method”.
Yamaguchi does not disclose:
a computational processing time detection unit that detects a computational processing time taken to generate the computational image”.  Ozawa teaches in the same field of endeavor, a delay-regulation circuit 100 [0190] which controls an output of an image (a blue signal which is used in a composite image with a red and green signal) based on “the time necessary for processing respective red and green digital image-pixel signals”, i.e. a processing time is detected and monitored for image processing of a component of a composite signal in order to synchronize the display of the composite image.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ozawa in the form of providing the delay-regulation circuit into the invention of Yamaguchi in order to configure the endoscope system e.g. as claimed because it allows for the processing time necessary to synchronizing image signals (Ozawa: [0190]).
Modified Yamaguchi discloses a display control unit that determines a display method for the normal image and the computational image subjected to the frame adjustment on the basis of “the computational processing time (Ozawa: [0190]) and the amount of motion (Yamaguchi: [0018, 0098])”.
For claim 2, modified Yamaguchi discloses the “endoscope system according to claim 1, wherein the display method is a method in which display of the normal image is delayed by the computational processing time (Ozawa: [0190] describes delaying an image signal due to the processing time of another image signal)”.
For claim 4, Yamaguchi discloses the “endoscope system according to claim 1, wherein the frame adjustment is a process for increasing the number of frames to be displayed per unit time for the computational image ([0098] describes increasing the number of frames for the special image)”.
For claim 5, Yamaguchi discloses the “endoscope system according to claim 1, wherein the frame adjustment is a process for increasing the number of frames to be displayed per unit time for the computational image by replicating the computational image ([0098] describes a frame addition process, wherein the addition is considered of existing frames, i.e. to duplicate)”.
For claim 6, Yamaguchi discloses the “endoscope system according to claim 1, wherein the frame adjustment is a process for decreasing a difference between the number of frames to be displayed per unit time for the computational image and the number of frames to be displayed per unit time for the normal image ([0098] describes decreasing and increasing the number of frames for the special light image allowing for decreasing a difference from the normal light image)”.
For claim 10, Yamaguchi discloses the “endoscope system according to claim 1, wherein the display includes at least one monitor (monitor 18; fig 18)”.
For claim 11, Yamaguchi discloses the “endoscope system according to claim 1, wherein the display method is a method in which the computational image is superimposed on the normal image and displayed ([0101] describes a composite image)”.
For claim 14, Yamaguchi discloses the “endoscope system according to claim 1, wherein the computational processing is computational processing for generating an oxygen saturation image ([0118])”.
For claim 15, Yamaguchi discloses the “endoscope system according to claim 1, wherein the computational processing is computational processing for generating a blood vessel highlight image ([0118])”.
For claim 16, 
Yamaguchi discloses an “operation method for an endoscope system, the operation method comprising: 
a step of obtaining a plurality of images obtained by radiating a plurality of types of illumination light in different wavelength ranges to a photographic subject to capture images of the photographic subject ([0119-0123]); 
a step of generating a computational image by performing computational processing for at least one image among the plurality of images (portion of the image processing section for special imaging [0052], including blood vessel information obtaining section 232, sensitization section 121, and the gradation processing section 122; fig 18; [0119-0121]); 
a step of generating a normal image by not performing the computational processing for at least one image among the plurality of images (image processing section 117 portion for normal light imaging [0052, 0090-0092; 0120]; fig 18); 
a step of detecting an amount of relative motion of the photographic subject ([0018, 0098] describes the motion detector for the image); 
a step of making a frame adjustment for changing the number of frames to be displayed per unit time for the normal image and/or the computational image ([0098] adjusts frames based on the detected motion); 
a step of determining a display method for the normal image and the computational image subjected to the frame adjustment on the basis of the amount of motion (system controller 113; fig 18; [0079] describes the system controller determining a control method in accordance with the imaging mode to produce a normal image and a special light image which is frame adjusted based on the detected motion as described above); and 
a step of displaying the normal image and the computational image on a display in accordance with the display method (monitor 18; fig 18; [0101] describes a composite image)”.
Yamaguchi does not disclose:
“a step of detecting a computational processing time taken to generate the computational image”.  Ozawa teaches in the same field of endeavor, a delay-regulation circuit 100 [0190] which controls an output of an image (a blue signal which is used in a composite image with a red and green signal) based on “the time necessary for processing respective red and green digital image-pixel signals”, i.e. a processing time is detected and monitored for image processing of a component of a composite signal in order to synchronize the display of the composite image.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ozawa in the form of providing the delay-regulation circuit into the invention of Yamaguchi in order to configure the endoscope system e.g. as claimed because it allows for the processing time necessary to synchronizing image signals (Ozawa: [0190]).
Modified Yamaguchi discloses a step of determining a display method for the normal image and the computational image subjected to the frame adjustment on the basis of “the computational processing time (Ozawa: [0190]) and the amount of motion (Yamaguchi: [0018, 0098])”.
Allowable Subject Matter
Claims 3, 7-9, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795